21



                    OFFICE     OF THE ATTORNEY GENERAL                        OF TEXAS
                                         AUSTIN




Honorable           X. 0.     Shafer
Cnllmt~       ‘tttarfle~
Zctor County
Odessa, Tsxa*

                                                    Opinion     no.    O-7206

                                                    Ilet   Legal it7 of a Ju&i    e of the
                                                           Pease el eated in ion3  precinct
                                                           ln holdinK         his          ofulae           after




                    Your request         for an ;;mls                                  D%$pon
t.he      nhore     rrubject-matter         ia as f

                 *I would be very .&?ratkfu<for.                      >he      pinion            Of
            “0”~ department concerning: Qe                                      questions:
                                f--l       \




                                                              ther    preainat,
                                                             . 3, and maln-
                                                           recinat  No. 3?

                                                     forepoing        question


                  y,%such    Ju’stioe    of   the    Peace from the of-
                     f,lck   he ~a1     halda   in    Preainct X0. 21”
                              _’
                     Ikn&er      to your first   question,                   we beE to advise  that
mere        chance      of residence  of the Justice       of               the Peace to another
precinct            t.han that in whiah he resided        and               was elected does not
operate           in law ta create a vacancy In such                        offiae.              The colnmlas-
Irners’           Court -av not determine      judlciallf                   whether           or      not      a    vacan-
cy c?oes exist.   (See Our 07+3ion Y0 s O-3047).                                      It    Is      the      duty of
the Corn--isnloners’  Court, however , to anpoint                                 a    JUBtiCe,              if there
Is     in    fnct      a vacancy      such as the law contemplates                          In bestowing                up-
on it        t,he newer       to   ryyolnt.   (See our Oplnlbn \lo.                         O-2361)
     r;onnrn’trle 5. 0.            Shafer - vakye1




                    brtiale    6970 of the Revised    Ci+il St8tutei   authorizea
     th,? ristrfat       Court to remove a Justlae      of the .Peaoe*fop lnoom-
     retmcv,       ottialal    daoondnot’,    of aatom.     Arfiale  6972 deflnoa
     nIns~netOue~m          6 This statute   1s the applfaable aktute      In a prop
     or ease Tar removing          a Juatiao  of' the Peaao.

                  Ue have no sUffiai8nt       lnfonsaflam        aa to the faotm cxrd
     clraumatan~sr    surrounding    the removal of the Juatlem of thr Peaar
     Involved,    aad ufo not   frmnlshsd     With   lnfolartion      that wduld autbor-
     lse us to venture an opinion        thether     or not mounds for removal        es.-
     ist,   and ve expreaa                   no   opinion     whatever   as to that       pa~bt.
                  4e trust               tbmt what          we have   said   fmRllSia~t?mtl~ anawerm
     ~i)ur questions.




c-


                           I
                     I’        0   .r)

                   .. 7
                      .L
                    ..-
                                         .
                                                            BJ                 d2L
                  _ ,:A                                                        Oaie   &    or
                                                                                ASS1 S;rAHT